107 Ga. App. 823 (1963)
131 S.E.2d 566
GURIN
v.
BITUMINOUS CASUALTY COMPANY et al.
40142.
Court of Appeals of Georgia.
Decided May 23, 1963.
E. B. Shaw, for plaintiff in error.
Wilson, Branch, Barwick & Vandiver, M. Cook Barwick, Thomas S. Bentley, contra.
JORDAN, Judge.
Nathan Herbert Gurin filed a claim before the State Board of Workmen's Compensation against his former employer, Gate City Table Company, and a hearing to determine liability, disability, compensation and medical was conducted by a deputy director of the board who entered an award denying compensation. The full board on appeal adopted the findings of fact of the deputy director and likewise denied compensation. The Superior Court of Fulton County affirmed the award of the full board and the exception is to that judgment. Held:
The denial of compensation in this case was fully authorized by the evidence which disclosed that the claimant had arteriosclerotic heart disease which was neither produced nor aggravated by his employment. While the evidence further disclosed that the exertion required by the claimant's job caused him pain, such fact would not authorize a finding of accidental injury; for, as was held in Johnston v. Boston-Old Colony Ins. Co., 106 Ga. App. 410 (126 SE2d 919), "The legal cause of the pain in such a case is the physical condition of the employee and not the exertion on the job. This case is not like the cases where exertion on the job causes heart damage which incapacitates the employee. Here there is no heart damage except from disease. Pain suffered by an employee because he engages in an occupation which he is physically unable to perform is not an accidental injury."
Judgment affirmed. Nichols, P. J., and Frankum, J., concur.